Citation Nr: 0013452	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-01 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Medical and Regional 
Office Center in Sioux Falls, South Dakota


THE ISSUE

Whether the claim for service connection for cervical strain 
is well grounded and if so whether the claim should be 
granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1991 to August 1997, 
including service in the Persian Gulf from April 1994 to June 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota.  The Board 
notes that the issue of entitlement to service connection for 
radiation exposure was addressed in a February 1998 statement 
of the case.  The veteran did not address this issue in his 
Substantive Appeal and the issue has not been addressed in 
any other correspondence received from the veteran or his 
representative since the issuance of the statement of the 
case.  Therefore, the Board has concluded that the veteran is 
not seeking appellate review with respect to this issue.

The Board further notes that the issue of entitlement to a 
compensable evaluation for a left inguinal hernia and several 
service connection issues were also addressed in the February 
1998 statement of the case.  By rating decision of April 
1999, service connection for the claimed disabilities other 
than cervical strain (previously identified as upper back 
pain) was granted.  In addition, the veteran was granted a 10 
percent evaluation for the left inguinal hernia, the 
evaluation requested by the veteran in his notice of 
disagreement.  In its letter informing the veteran of the 
April 1999 rating decision, the RO essentially stated that it 
viewed its April 1999 rating decision as granting the 
benefits sought on appeal except for service connection for 
cervical strain.  It also provided the veteran with a 
supplemental statement of the case in which the issue was 
limited to service connection for cervical strain.

Thereafter, written argument on appeal was submitted by the 
veteran's representative in July 1999 and January 2000.  In 
both of these submissions, the representative identified the 
issue on appeal as entitlement to service connection for 
cervical strain.  Based on these circumstances, the Board has 
concluded that the only benefit currently sought on appeal by 
the veteran is entitlement to service connection for cervical 
strain.     


FINDING OF FACT 

The claim for service connection for chronic cervical strain 
is plausible.  


CONCLUSION OF LAW


The claim for service connection for chronic cervical strain 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for such service, except 
as to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

As a preliminary matter, however, the Board must determine 
whether the veteran has presented evidence of a well-grounded 
claim; that is, whether he has presented a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 8 (1990); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit, at 92; Tirpak, 
at 610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

Service medical records show that no evidence of a cervical 
spine disorder was found on service entrance examination.  
Therefore, the veteran is entitled to the presumption of 
soundness at the time of entrance onto active duty.  The 
post-service medical evidence includes the report of a 
February 1999 VA examination which shows that the veteran was 
found to have chronic cervical strain which the examiner 
believed existed prior to service and was not aggravated by 
service.  This report is competent evidence of the presence 
of chronic cervical strain currently and of the presence of 
this chronic disability in service.  In view of this medical 
nexus evidence and the fact that the veteran is entitled to 
the presumption of soundness at service entrance, the Board 
concludes that the veteran's claim is well grounded. 


ORDER 

The Board having determined that the veteran's claim for 
service connection for chronic cervical strain is well 
grounded, the appeal is granted to this extent.  



REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his well grounded claim.  38 U.S.C.A. 
§ 5107(a).  Although the February 1999 VA examination report 
includes a medical opinion indicating that the veteran has 
chronic cervical strain and that the disorder existed prior 
to service and was not aggravated by service, the examiner 
did not properly support his diagnosis or opinion and did not 
express an opinion as to whether the cervical strain clearly 
and unmistakably existed prior to service.  Therefore, the 
examination report is not adequate for adjudication purposes.  
Moreover, additional records pertaining to the history of the 
cervical spine disability may be available.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions: 

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who 
treated or evaluated him for 
cervical spine complaints before or 
subsequent to service.  When the 
requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate 
expertise, who has not previously 
evaluated him, to determine the 
nature, extent and etiology of any 
currently present cervical spine 
disability.  All indicated studies, 
including X-rays, should be 
performed, and the claims folder 
must be made available to and 
reviewed by the physician.  If the 
veteran is found to have a current 
cervical spine disability, the 
examiner should identify the 
evidence of this disability.  The 
examiner should also provide an 
opinion as to whether it is at least 
as likely as not that the currently 
present cervical spine disability 
was present in service or caused by 
any incident of service.  If the 
examiner is of the opinion that the 
disability was present in service 
but was not caused by service, the 
examiner should also provide an 
opinion as to whether the disability 
clearly and unmistakably existed 
prior to service.  With respect to 
any cervical spine disability which 
the examiner believes clearly and 
unmistakably existed prior to 
service, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that the 
disability chronically increased in 
severity during service and if so, 
an opinion as to whether the chronic 
increase in severity was clearly and 
unmistakably due to natural 
progress.  The rationale for all 
opinions expressed must also be 
provided. 

3.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examination and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  
If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

